Name: Council Regulation (EC) No 798/2004 of 26 April 2004 renewing the restrictive measures in respect of Burma/Myanmar and repealing Regulation (EC) No 1081/2000
 Type: Regulation
 Subject Matter: political framework;  international affairs;  Asia and Oceania;  international trade
 Date Published: nan

 28.4.2004 EN Official Journal of the European Union L 125/4 COUNCIL REGULATION (EC) No 798/2004 of 26 April 2004 renewing the restrictive measures in respect of Burma/Myanmar and repealing Regulation (EC) No 1081/2000 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Articles 60 and 301 thereof, Having regard to Council Common Position 2004/423/CFSP of 26 April 2004 renewing restrictive measures in respect of Burma/Myanmar (1), Having regard to the proposal from the Commission, Whereas: (1) On 28 October 1996, the Council, concerned at the absence of progress towards democratisation and at the continuing violation of human rights in Burma/Myanmar, imposed certain restrictive measures against Burma/Myanmar by Common Position 1996/653/CFSP (2). In view of continued severe and systematic violations of human rights by the Burmese authorities, and in particular continuing and intensified repression of civil and political rights, and the failure of those authorities to take steps towards democracy and reconciliation, the restrictive measures against Burma/Myanmar were subsequently extended several times, most recently by Common Position 2003/297/CFSP (3) on Burma/Myanmar, which is due to expire on 29 April 2004. Some of the restrictive measures imposed against Burma/Myanmar were implemented at Community level by Council Regulation (EC) No 1081/2000 (4). (2) In view of the current political situation in Burma/Myanmar, as witnessed by the failure of the military authorities to enter into substantive discussions with the democratic movement concerning a process leading to national reconciliation, respect for human rights and democracy, the continuing detention of Daw Aung San Suu Kyi and other members of the National League for Democracy and the continuing serious violations of human rights, including the failure to take action to eradicate the use of forced labour in accordance with the recommendations of the International Labour Organisation's High-Level Team report of 2001, Common Position 2004/423/CFSP stipulates that the restrictive measures against the military regime in Burma/Myanmar and those who benefit most from its misrule and those who actively frustrate the process of national reconciliation, respect for human rights and democracy should be maintained. (3) The restrictive measures provided for by Common Position 2004/423/CFSP include inter alia a ban on technical assistance, financing and financial assistance related to military activities, a ban on the export of equipment which might be used for internal repression, and the freezing of funds and economic resources of members of the Government of Burma/Myanmar and of any natural or legal persons, entities or bodies associated with them. (4) These measures fall within the scope of the Treaty and, therefore, in order to avoid any distortion of competition, Community legislation is necessary to implement them as far as the Community is concerned. For the purpose of this Regulation, the territory of the Community should be deemed to encompass the territories of the Member States to which the Treaty is applicable, under the conditions laid down in that Treaty. (5) It is desirable to align with recent practice the provisions concerning the ban on technical assistance, financing and financial assistance related to military activities, and those concerning the freezing of funds and economic resources. (6) For the sake of clarity, a new text containing all the relevant provisions as amended should be adopted, replacing Regulation (EC) No 1081/2000, which should be repealed. (7) In order to ensure that the measures provided for in this Regulation are effective, this Regulation should enter into force on the day of its publication, HAS ADOPTED THIS REGULATION: Article 1 For the purposes of this Regulation, the following definitions shall apply: 1. technical assistance means any technical support related to repairs, development, manufacture, assembly, testing, maintenance, or any other technical service, and may take forms such as instruction, advice, training, transmission of working knowledge or skills or consulting services; technical assistance includes verbal forms of assistance; 2. funds means financial assets and benefits of every kind, including but not limited to: (a) cash, cheques, claims on money, drafts, money orders and other payment instruments; (b) deposits with financial institutions or other entities, balances on accounts, debts and debt obligations; (c) publicly and privately traded securities and debt instruments, including stocks and shares, certificates representing securities, bonds, notes, warrants, debentures and derivatives contracts; (d) interest, dividends or other income on or value accruing from or generated by assets; (e) credit, right of set-off, guarantees, performance bonds or other financial commitments; (f) letters of credit, bills of lading, bills of sale; (g) documents evidencing an interest in funds or financial resources; (h) any other instrument of export-financing; 3. freezing of funds means preventing any move, transfer, alteration, use of, access to, or dealing with funds in any way that would result in any change in their volume, amount, location, ownership, possession, character, destination or other change that would enable the funds to be used, including portfolio management; 4. economic resources means assets of every kind, whether tangible or intangible, movable or immovable, which are not funds but can be used to obtain funds, goods or services; 5. freezing of economic resources means preventing their use to obtain funds, goods or services in any way, including, but not limited to, the selling, hiring or mortgaging of them. Article 2 It shall be prohibited: (a) to grant, sell, supply or transfer technical assistance related to military activities and to the provision, manufacture, maintenance and use of arms and related materiel of all types, including weapons and ammunition, military vehicles and equipment, paramilitary equipment, and spare parts for the aforementioned, directly or indirectly to any person, entity or body in, or for use in Burma/Myanmar; (b) to provide financing or financial assistance related to military activities, including in particular grants, loans and export credit insurance, for any sale, supply, transfer or export of arms and related materiel, directly or indirectly to any person, entity or body in, or for use in Burma/Myanmar; (c) to participate, knowingly and intentionally, in activities the object or effect of which is, directly or indirectly, to promote the transactions referred to at points (a) or (b). Article 3 It shall be prohibited: (a) knowingly and intentionally, to sell, supply, transfer or export, directly or indirectly, equipment which might be used for internal repression as listed in Annex I, whether or not originating in the Community, to any natural or legal person, entity or body in, or for use in Burma/Myanmar; (b) to grant, sell, supply or transfer technical assistance related to the equipment referred to at point (a), directly or indirectly to any natural or legal person, entity or body in, or for use in Burma/Myanmar; (c) to provide financing or financial assistance related to the equipment referred to at point (a), directly or indirectly to any natural or legal person, entity or body in, or for use in Burma/Myanmar; (d) to participate, knowingly and intentionally, in activities the object or effect of which is, directly or indirectly, to promote the transactions referred to in points (a), (b) or (c). Article 4 1. By way of derogation from Articles 2 and 3, the competent authorities of Member States as listed in Annex II may authorise: (a) the provision of financing and financial assistance and technical assistance related to: (i) non-lethal military equipment intended solely for humanitarian or protective use, or for institution-building programmes of the United Nations, the European Union and the Community; (ii) materiel intended for European Union and United Nations crisis-management operations; (b) the sale, supply, transfer or export of equipment listed in Annex I intended solely for humanitarian or protective use, and the provision of financial assistance, financing and technical assistance related to these transactions. 2. Authorisations referred to in paragraph 1 may only be granted prior to the activity for which they are requested. Article 5 Articles 2 and 3 shall not apply to protective clothing, including flak jackets and military helmets, temporarily exported to Burma/Myanmar by United Nations personnel, personnel of the European Union, the Community or its Member States, representatives of the media and humanitarian and development workers and associated personnel for their personal use only. Article 6 1. All funds and economic resources belonging to the individual members of the Government of Burma/Myanmar and to the natural or legal persons, entities or bodies associated with them as listed in Annex III shall be frozen. 2. No funds or economic resources shall be made available, directly or indirectly, to or for the benefit of the natural or legal persons, entities or bodies listed in Annex III. 3. The participation, knowingly and intentionally, in activities the object or effect of which is, directly or indirectly, to circumvent the measures referred to at 1 and 2 shall be prohibited. Article 7 1. By way of derogation from Article 6(1), the competent authorities of the Member States as listed in Annex II may authorise the release of certain frozen funds or economic resources or the making available of certain frozen funds or economic resources, under such conditions as they deem appropriate, after having determined that the funds or economic resources concerned are: (a) necessary for basic expenses, including payments for foodstuffs, rent or mortgage, medicines and medical treatment, taxes, insurance premiums, and public utility charges; (b) intended exclusively for payment of reasonable professional fees and reimbursement of incurred expenses associated with the provision of legal services; (c) intended exclusively for payment of fees or service charges for routine holding or maintenance of frozen funds or economic resources; (d) necessary for extraordinary expenses, provided that the relevant competent authority has notified the grounds on which it considers that a specific authorisation should be granted, to all other competent authorities and the Commission at least two weeks prior to the authorisation. The relevant competent authority shall inform the competent authorities of the other Member States and the Commission of any authorisation granted under this paragraph. 2. Article 6(2) shall not apply to the addition to frozen accounts of: (i) interest or other earnings on those accounts; or (ii) payments due under contracts, agreements or obligations that were concluded or arose prior to the date on which those accounts became subject to restrictive measures, provided that any such interest, other earnings and payments continue to be subject to Article 6(1). Article 8 Article 6(2) shall not prevent the crediting of the frozen accounts by financial institutions that receive funds transferred by third parties to the account of the listed person or entity, provided that any additions to such accounts will also be frozen. The financial institution shall inform the competent authorities about such transactions without delay. Article 9 1. Without prejudice to the applicable rules concerning reporting, confidentiality and professional secrecy and to the provisions of Article 284 of the Treaty, natural and legal persons, entities and bodies shall: (a) supply immediately any information which would facilitate compliance with this Regulation, such as accounts and amounts frozen in accordance with Article 6, to the competent authorities of the Member States listed in Annex II where they are resident or located, and shall transmit such information, directly or through these competent authorities, to the Commission; (b) cooperate with the competent authorities listed in Annex II in any verification of this information. 2. Any additional information directly received by the Commission shall be made available to the competent authorities of the Member State concerned. 3. Any information provided or received in accordance with this Article shall be used only for the purposes for which it was provided or received. Article 10 The freezing of funds and economic resources or the refusal to make funds or economic resources available, carried out in good faith on the basis that such action is in accordance with this Regulation, shall not give rise to liability of any kind on the part of the natural or legal person or entity implementing it, or its directors or employees, unless it is proved that the funds and economic resources were frozen as result of negligence. Article 11 The Commission and Member States shall immediately inform each other of the measures taken under this Regulation and shall supply each other with any other relevant information at their disposal in connection with this Regulation, in particular information in respect of violation and enforcement problems and judgments handed down by national courts. Article 12 The Commission shall be empowered to: (a) amend Annex II on the basis of information supplied by Member States, (b) amend Annex III on the basis of decisions taken in respect of the Annex to Common Position 2004/423/CFSP. Article 13 The Member States shall lay down the rules on sanctions applicable to infringements of the provisions of this Regulation and shall take all measures necessary to ensure that they are implemented. The sanctions provided for must be effective, proportionate and dissuasive. The Member States shall notify those rules to the Commission without delay after the entry into force of this Regulation and shall notify it of any subsequent amendment. Article 14 This Regulation shall apply: (a) within the territory of the Community, including its airspace; (b) on board any aircraft or any vessel under the jurisdiction of a Member State; (c) to any person inside or outside the territory of the Community who is a national of a Member State; (d) to any legal person, group or entity which is incorporated or constituted under the law of a Member State; (e) to any legal person, group or entity doing business within the Community. Article 15 Regulation (EC) No 1081/2000 is hereby repealed. Article 16 This Regulation shall take enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 30 April 2004. Done at Luxembourg, 26 April 2004. For the Council The President B. COWEN (1) OJ L 125, 28.4.2004, p. 61. (2) OJ L 287, 8.11.1996, p. 1. (3) OJ L 106, 29.4.2003, p. 36. Common position as last amended by Council Decision 2003/907/CFSP (OJ L 340, 24.12.2003, p. 81). (4) OJ L 122, 24.5.2000, p. 29. Regulation as last amended by Commission Regulation (EC) No 2297/2003 (OJ L 340, 24.12.2003, p. 37). ANNEX I List of equipment which might be used for internal repression as referred to in Article 3 The list below does not comprise the articles that have been specially designed or modified for military use. 1. Helmets providing ballistic protection, anti-riot helmets, anti-riot shields and ballistic shields and specially designed components therefor. 2. Specially designed fingerprint equipment. 3. Power controlled searchlights. 4. Construction equipment provided with ballistic protection. 5. Hunting knives. 6. Specially designed production equipment to make shotguns. 7. Ammunition hand-loading equipment. 8. Communications intercept devices. 9. Solid-state optical detectors. 10. Image-intensifier tubes. 11. Telescopic weapon sights. 12. Smooth-bore weapons and related ammunition, other than those specially designed for military use, and specially designed components therefor; except:  signal pistols;  air- and cartridge-powered guns designed as industrial tools or humane animal stunners. 13. Simulators for training in the use of firearms and specially designed or modified components and accessories therefor. 14. Bombs and grenades, other than those specially designed for military use, and specially designed components therefor. 15. Body armour, other than those manufactured to military standards or specifications, and specially designed components therefor. 16. All-wheel-drive utility vehicles capable of off-road use that have been manufactured or fitted with ballistic protection, and profiled armour for such vehicles. 17. Water cannon and specially designed or modified components therefor. 18. Vehicles equipped with a water cannon. 19. Vehicles specially designed or modified to be electrified to repel boarders and components therefor specially designed or modified for that purpose. 20. Acoustic devices represented by the manufacturer or supplier as suitable for riot-control purposes, and specially designed components therefor. 21. Leg-irons, gang-chains, shackles and electric-shock belts, specially designed for restraining human beings; except:  handcuffs for which the maximum overall dimension including chain does not exceed 240 mm when locked. 22. Portable devices designed or modified for the purpose of riot control or self-protection by the administration of an incapacitating substance (such as tear gas or pepper sprays), and specially designed components therefor. 23. Portable devices designed or modified for the purpose of riot control or self-protection by the administration of an electric shock (including electric-shock batons, electric shock shields, stun guns and electric shock dart guns (tasers)) and components therefor specially designed or modified for that purpose. 24. Electronic equipment capable of detecting concealed explosives and specially designed components therefor; except:  TV or X-ray inspection equipment. 25. Electronic jamming equipment specially designed to prevent the detonation by radio remote control of improvised devices and specially designed components therefor. 26. Equipment and devices specially designed to initiate explosions by electrical or non-electrical means, including firing sets, detonators, igniters, boosters and detonating cord, and specially designed components therefor; except:  those specially designed for a specific commercial use consisting of the actuation or operation by explosive means of other equipment or devices the function of which is not the creation of explosions (e.g., car air-bag inflaters, electric-surge arresters of fire sprinkler actuators). 27. Equipment and devices designed for explosive ordnance disposal; except:  bomb blankets;  containers designed for folding objects known to be, or suspected of being improvised explosive devices. 28. Night vision and thermal imaging equipment and image intensifier tubes or solid state sensors therefor. 29. Software specially designed and technology required for all listed items. 30. Linear cutting explosive charges. 31. Explosives and related substances as follows:  amatol,  nitrocellulose (containing more than 12,5 % nitrogen),  nitroglycol,  pentaerythritol tetranitrate (PETN),  picryl chloride,  tinitorphenylmethylnitramine (tetryl),  2,4,6-trinitrotoluene (TNT) 32. Software specially designed and technology required for all listed items. ANNEX II List of competent authorities referred to in Article 4, 7 and 8 BELGIUM Service public fÃ ©dÃ ©ral des affaires Ã ©trangÃ ¨res, commerce extÃ ©rieur et coopÃ ©ration au dÃ ©veloppement Egmont 1 Rue des Petits Carmes 19 B-1000 Bruxelles Direction gÃ ©nÃ ©rale des affaires bilatÃ ©rales Service Asie du sud et de l'Est, OcÃ ©anie TÃ ©lÃ ©phone (32-2)501 82 74 Service des transports TÃ ©lÃ ©phone (32-2)501 37 62 Fax: (32-2)501 88 27 Direction gÃ ©nÃ ©rale coordination et des affaires europÃ ©ennes Coordination de la politique commerciale TÃ ©lÃ ©phone (32-2)501 83 20 Service public fÃ ©dÃ ©ral de l'Ã ©conomie,des PME,des classes moyennes et de l'Ã ©nergie ARE 4 e o division, service des licences Avenue du GÃ ©nÃ ©ral Leman 60 B-1040 Bruxelles TÃ ©lÃ ©phone (32-2)206 58 16/27 Fax: (32-2)230 83 22 Service Public FÃ ©dÃ ©ral des Finances Administration de la TrÃ ©sorerie 30 Avenue des Arts B-1040 Bruxelles Fax 00 32 2 233 74 65 E-mail: Quesfinvragen.tf@minfin.fed.be Brussels Hoofdstedelijk Gewest Region de Bruxelles-Capitale: Kabinet van de minister van FinanciÃ «n, Begroting, Openbaar Ambt en Externe Betrekkingen van de Brusselse Hoofdstedelijke regering Kunstlaan 9 B-1210 Brussel Telefoon: (32-2)209 28 25 Fax: (32-2)209 28 12 Cabinet du ministre des finances, du budget, de la fonction publique et des relations extÃ ©rieures du gouvernement de la RÃ ©gion de Bruxelles-Capitale Avenue des Arts, 9 B-1210 Bruxelles TÃ ©lÃ ©phone (32-2)209 28 25 Fax: (32-2)209 28 12 RÃ ©gion wallonne: Cabinet du ministre-prÃ ©sident du gouvernement wallon Rue May, 25-27 B-5100 Jambes-Namur TÃ ©lÃ ©phone (32-81)33 12 11 Fax: (32-81)33 13 13 Vlaams Gewest:  Administratie Buitenlands Beleid Boudewijnlaan 30 B-1000 Brussel Tel.(32-2)553 59 28 Fax (32-2)553 60 37 DENMARK Erhvervs- og Boligstyrelsen Dahlerups Pakhus Langelinie AllÃ © 17 DK  2100 KÃ ¸benhavn Ã Tel. (45) 35 46 60 00 Fax (45) 35 46 60 01 Udenrigsministeriet Asiatisk Plads 2 DK  1448 KÃ ¸benhavn K Tel. (45) 33 92 00 00 Fax (45) 32 54 05 33 Justitsministeriet Slotholmsgade 10 DK  1216 KÃ ¸benhavn K Tel. (45) 33 92 33 40 Fax (45) 33 93 35 10 GERMANY Concerning freezing of funds, financing and financial assistance: Deutsche Bundesbank Servicezentrum Finanzsanktionen Postfach D  80281 MÃ ¼nchen Tel. (49-89) 2889 3800 Fax (49-89) 350163 3800 Concerning goods, technical assistance and other services: Bundesamt fÃ ¼r Wirtschafts- und Ausfuhrkontrolle (BAFA) Frankfurter Strasse 29-35 D  65760 Eschborn Tel. (49) 61 96 908  0 Fax (49) 61 96 908  800 GREECE A. Freezing of Assets Ministry of Economy and Finance General Directory of Economic Policy Address: 5 Nikis Str., 101 80 Athens, Greece Tel.: + 30 210 3332786 Fax: + 30 210 3332810 A. Ã Ã Ã £Ã Ã Ã ¥Ã £Ã  Ã Ã Ã ¦Ã Ã Ã ÃÃ ©Ã  Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¯Ã ±Ã  Ã ºÃ ±Ã ¹ Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¹Ã ºÃ Ã ½ Ã Ã µÃ ½Ã ¹Ã ºÃ ® Ã /Ã ½Ã Ã · Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¹Ã ºÃ ®Ã  Ã Ã ¿Ã »Ã ¹Ã Ã ¹Ã ºÃ ®Ã  Ã /Ã ½Ã Ã ·: Ã Ã ¯Ã ºÃ ·Ã  5, Ã ÃÃ Ã Ã  101 80 Ã ¤Ã ·Ã ».: + 30 210 3332786 Ã ¦Ã ±Ã ¾: + 30 210 3332810 B. Import- Export restrictions Ministry of Economy and Finance General Directorate for Policy Planning and Management Address Kornaroy Str., GR- 105 63 Athens Tel.: + 30 210 3286401-3 Fax.: + 30 210 3286404 B. Ã Ã Ã ¡ÃÃ Ã ¡ÃÃ £Ã Ã Ã Ã ÃÃ £Ã Ã Ã ©Ã Ã ©Ã   Ã Ã Ã Ã Ã ©Ã Ã ©Ã  Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¯Ã ±Ã  Ã ºÃ ±Ã ¹ Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¹Ã ºÃ Ã ½ Ã Ã µÃ ½Ã ¹Ã ºÃ ® Ã /Ã ½Ã Ã · Ã £Ã Ã µÃ ´Ã ¹Ã ±Ã Ã ¼Ã ¿Ã  Ã ºÃ ±Ã ¹ Ã Ã ¹Ã ±Ã Ã µÃ ¯Ã Ã ¹Ã Ã ·Ã  Ã Ã ¿Ã »Ã ¹Ã Ã ¹Ã ºÃ ®Ã  Ã /Ã ½Ã Ã ·: Ã Ã ¿Ã Ã ½Ã ¬Ã Ã ¿Ã 1, Ã ¤.Ã . 105 63 Ã Ã ¸Ã ®Ã ½Ã ±  Ã Ã »Ã »Ã ¬Ã  Ã ¤Ã ·Ã ».: + 30 210 3286401-3 Ã ¦Ã ±Ã ¾: + 30 210 3286404 SPAIN Ministerio de EconomÃ ­a DirecciÃ ³n General de Comercio e Inversiones Paseo de la Castellana, 162 E-28046 Madrid Tel. (34) 913 49 38 60 Fax (34) 914 57 28 63 DirecciÃ ³n General del Tesoro y PolÃ ­tica Financiera SubdirecciÃ ³n General de InspecciÃ ³n y Control de Movimientos de Capitales Ministerio de EconomÃ ­a Paseo del Prado, 6 E  28014 Madrid Tel. (00-34) 91 209 95 11 Fax (00-34) 91 209 96 56 FRANCE MinistÃ ¨re de l'Ã ©conomie, des finances et de l'industrie Direction gÃ ©nÃ ©rale des douanes et des droits indirects Cellule embargo  Bureau E2 TÃ ©l.: (33) 1 44 74 48 93 TÃ ©lÃ ©copie: (33) 1 44 74 48 97 MinistÃ ¨re de l'Ã ©conomie, des finances et de l'industrie Direction du TrÃ ©sor Service des affaires europÃ ©ennes et internationales Sous-direction E 139, rue du Bercy 75572 Paris Cedex 12 Tel.: (33) 1 44 87 72 85 TÃ ©lÃ ©copie: (33) 1 53 18 96 37 MinistÃ ¨re des Affaires Ã ©trangÃ ¨res Direction de la coopÃ ©ration europÃ ©enne Sous-direction des relations extÃ ©rieures de la CommunautÃ © TÃ ©l.: (33) 1 43 17 44 52 TÃ ©lÃ ©copie: (33) 1 43 17 56 95 Direction gÃ ©nÃ ©rale des affaires politiques et de sÃ ©curitÃ © Service de la Politique EtrangÃ ¨re et de SÃ ©curitÃ © Commune TÃ ©l.: (33) 1 43 17 45 16 TÃ ©lÃ ©copie: (33) 1 43 17 45 84 IRELAND Central Bank of Ireland Financial Markets Department PO Box 559 Dame Street Dublin 2 Tel. (353-1) 671 66 66 Fax. (353-1) 671 65 61 Department of Foreign Affairs Bilateral Economic Relations Division 80 St. Stephen's Green Dublin 2 Tel. (353) 1 408 21 53 Fax. (353) 1 408 20 03 Department of Enterprise, Trade and Employment Export Licensing Unit Block C Earlsfort Centre Lower Hatch St. Dublin 2 Tel. (353) 1 631 25 34 Fax (353) 1 631 2562 ITALY Ministero degli Affari Esteri Piazzale della Farnesina, 1  00194 Roma D.G.A.O.  Ufficio II Tel. (39) 06 3691 3820 Fax. (39) 06 3691 5161 U.A.M.A. Tel. (39) 06 3691 3605 Fax. (39) 06 3691 8815 Ministero dell'Economia e delle finanze Dipartimento del Tesoro Comitato di Sicurezza Finanziaria Via XX Settembre, 97  00187 Roma Tel. (39) 06 4761 3942 Fax. (39) 06 4761 3032 Ministero della attivita'produttive Direzione Generale Politica Commerciale Viale Boston, 35  00144 Roma Tel. (39) 06 59931 Fax. (39) 06 5964 7531 LUXEMBOURG MinistÃ ¨re des Affaires Ã trangÃ ¨res Direction des relations Ã ©conomiques internationales 6, rue de la CongrÃ ©gation L  1352 Luxembourg Tel. (352) 478 23 46 Fax (352) 22 20 48 MinistÃ ¨re des Finances 3, rue de la CongrÃ ©gation L  1352 Luxembourg Tel. (352) 478-2712 Fax (352) 47 52 41 NETHERLANDS Centrale Dienst voor In- en Uitvoer Postbus 30003 9700 RD Groningen Tel (31-50) 523 91 83 AUSTRIA Bundesministerium fÃ ¼r Wirtschaft und Arbeit Abteilung C/2/2 Stubenring 1 A-1010 Wien Tel. (43-1) 711 00 Fax (43-1) 711 00-8386 Oesterreichische Nationalbank Otto Wagner Platz 3, A-1090 Wien Tel. (01-4042043 1) 404 20-0 Fax (43 1) 404 20  73 99 Bundesministerium fÃ ¼r Inneres Bundeskriminalamt Josef Holaubek Platz 1 A-1090 Wien Tel (43 1) 313 45-0 Fax: (43 1) 313 45-85290 PORTUGAL MinistÃ ©rio dos NegÃ ³cios Estrangeiros DirecÃ §Ã £o-Geral dos Assuntos Multilaterais Largo Rilvas P  1350-179 Lisboa Tel. (351) 21 394 60 72 Fax (351) 21 394 60 73 MinistÃ ©rio das FinanÃ §as DirecÃ §Ã £o Geral dos Assuntos Europeus e RelaÃ §Ã µes Internacionais Avenida Infante D. Henrique, n.o 1, C 2.o P  1100 Lisboa Tel. (351) 21 882 32 40/47 Fax (351) 21 882 32 49 FINLAND UlkoasiainministeriÃ ¶/Utrikesministeriet PL/PB 176 00161 Helsinki/Helsingfors Tel. (358) 9 16 05 59 00 Fax (358) 9 16 05 57 07 PuolustusministeriÃ ¶/FÃ ¶rsvarsministeriet EtelÃ ¤inen Makasiinikatu 8 00131 Helsinki/Helsingfors PL/PB 31 Tel. (358) 9 16 08 81 28 Fax (358) 9 16 08 81 11 SWEDEN Inspektionen fÃ ¶r strategiska produkter (ISP) Box 70 252 107 22 Stockholm Tel. (46) 8 406 31 00 Fax (46) 8 20 31 00 Regeringskansliet Utrikesdepartementet RÃ ¤ttssekretariatet fÃ ¶r EU-frÃ ¥gor 103 39 Stockholm Tel. (46) 8 405 10 00 Fax (46) 8 723 11 76 Finansinspektionen Box 6750 S  113 85 Stockholm Tel. (46) 8 787 80 00 Fax (46) 8 24 13 35 UNITED KINGDOM Sanctions Licensing Unit Export Control Organisation Department of Trade and Industry 4 Abbey Orchard Street London SW1P 2HT United Kingdom Tel. (44) 20 7215 0594 Fax (44) 20 7215 0593 HM Treasury Financial Systems and International Standards 1, Horse Guards Road London SW1A 2HQ United Kingdom Tel. (44-207) 270 5977 Fax (44-207) 270 5430 Bank of England Financial Sanctions Unit Threadneedle Street London EC2R 8AH United Kingdom Tel. (44-207) 601 4607 Fax (44-207) 601 4309 ANNEX III List referred to in Article 6 STATE PEACE AND DEVELOPMENT COUNCIL (SPDC) Name Function Date of birth Spouse Children Grand-children Senior General Than Shwe Chairman 02.02.1933 Kyaing Kyaing Thandar Shwe, Khin Pyone Shwe, Aye Aye Thit Shwe Thidar Htun, Nay Shwe Thway Aung (a) Pho La Pye, Pho La Lon Vice-Senior General Maung Aye Vice-Chairman 25.12.1937 Mya Mya San Nandar Aye General Khin Nyunt Prime Minister 11.10.1939 Khin Win Shwe (6.10.1940) Ye Naing Win, Zaw Naing Oo, Thin Le Le Win Gen Thura Shwe Mann Chief of Staff, Coordinator of Special Operations (Army, Navy and Air) Khin Lay Thet Toe Naing Mann (wife-Zay Zin Latt), Aung Thet Mann Ko Ko, Shwe Mann Ko Ko Lt-Gen Soe Win Secretary 1 Than Than Nwe Lt-Gen Thein Sein Secretary 2 Adjutant General Khin Khin Win Lt-Gen Thiha Thura Tin Aung Myint Oo Quartermaster-General Khin Saw Hnin Lt-Gen Kyaw Win Chief of Armed Forces Training San San Yee Lt-Gen Tin Aye Chief of Military Ordnance, Head of UMEH Kyi Kyi Ohn Lt-Gen Ye Myint Chief of Bureau of Special Operations 1 (Kachin, Chin, Sagaing, Magwe, Mandalay) Tin Lin Myint (25.1.1947) Theingi Ye Myint, Aung Zaw Ye Myint, Kay Khaing Ye Myint Lt-Gen Aung Htwe Chief of Bureau of Special Operations 2 (Kayah, Shan) Khin Hnin Wai Lt-Gen Khin Maung Than Chief of Bureau of Special Operations 3 (Pegu, Rangoon, Irrawaddy, Arakan) Marlar Tint Lt-Gen Maung Bo Chief of Bureau of Special Operations 4 (Karen, Mon, Tenasserim) Khin Lay Myint REGIONAL COMMANDERS Name Command Date of birth Spouse Children Grand-children Maj-Gen Myint Swe Rangoon Khin Thet Htay Maj-Gen Ye Myint Central-Mandalay Division Myat Ngwe Maj-Gen Thar Aye North Western- Sagaing Division Wai Wai Khaing Maj-Gen Maung Maung Swe North- Kachin State Tin Tin Nwe Ei Thet Thet Swe, Kaung Kyaw Swe Maj-Gen Myint Hlaing North Eastern- Shan State (North) Khin Thant Sin Maj-Gen Khin Zaw Triangle- Shan State (East) Khin Pyone Win Kyi Tha Khin Zaw, Su Khin Zaw Maj-Gen Khin Maung Myint Eastern- Shan State (South) Win Win Nu Maj-Gen Thura Myint Aung South Eastern- Mon State Than Than Nwe Brig-Gen Ohn Myint Coastal- Tenasserim Division Nu Nu Swe Maj-Gen Ko Ko South- Pegu Division Sat Nwan Khun Sum Maj-Gen Soe Naing South Western- Irrawaddy Division Tin Tin Latt Maj-Gen Maung Oo Western- Arakan State Nyunt Nyunt Oo DEPUTY REGIONAL COMMANDERS Name Command Date of birth Spouse Children Grand-children Col Wai Lwin Rangoon Swe Swe Oo Wai Phyo, Lwin Yamin Brig-Gen Nay Win Central Nan Aye Mya Col Tin Maung Ohn North-Western Brig-Gen San Tun Northern Tin Sein Brig-Gen Hla Myint North-Eastern Su Su Hlaing Brig-Gen Myint Swe Triangle Mya Mya Ohn Khin Mya Mya, Wut Hmone Swe (husband-Soe Thu) Col. Win Myint Eastern Brig-Gen Myo Hla South-Eastern Khin Hnin Aye Col Hone Ngaing Coastal Brig-Gen Thura Maung Ni Southern Nan Myint Sein Brig-Gen Tint Swe South-Western Khin Thaung Ye Min (a) Ye Kyaw Swar Swe (wife- Su Mon Swe) Col Tin Hlaing Western MINISTERS Name Ministry Date of birth Spouse Children Grand-children U Than Shwe PM's Office Yin Yin Mya Maj-Gen Thein Swe PM's Office Mya Theingi Maj-Gen Nyunt Tin Agriculture & Irrigation Khin Myo Oo Kyaw Myo Nyunt, Thu Thu Ei Han Brig-Gen Pyi Sone Commerce Aye Pyay Wai Khin Kalyar Pyay Wai Shan, Pan Thara Pyay Shan Maj-Gen Saw Tun Construction Myint Myint Ko Maj-Gen Htay Oo Cooperatives Ni Ni Win Maj-Gen Kyi Aung Culture Khin Khin Lay U Than Aung Education Win Shwe Maj-Gen Tin Htut Electric Power Tin Tin Nyunt Brig-Gen Lun Thi Energy Khin Mar Aye Mya Sein Aye, Zin Maung Lun (wife- Zar Chi Ko) Maj-Gen Hla Tun Finance & Revenue Khin Than Win U Win Aung Foreign Affairs San Yon Su Nyein Aye, Thaung Su Nyein (wife- Su Su Soe Nyunt) Brig-Gen Thein Aung Forestry Khin Htay Myint Prof. Dr. Kyaw Myint Health Nilar Thaw Col Tin Hlaing Home Affairs Khin Hla Hla Maj-Gen Sein Htwa Both the Ministry of Immigration & Population and the Ministry of Social Welfare, Relief & Resettlement Khin Aye U Aung Thaung Industry 1 Khin Khin Yi Nay Aung, Pyi Aung Maj-Gen Saw Lwin Industry 2 Moe Moe Myint Brig-Gen Kyaw Hsan Information Kyi Kyi Win U Tin Win Labour Khin Nu May Khin Tin Win Nu Brig-Gen Maung Maung Thein Livestock & Fisheries Myint Myint Aye Brig-Gen Ohn Myint Mines San San Maung Thet Naing Oo, Maung Min Thet Oo U Soe Tha National Planning & Economic Development Kyu Kyu Win Kyaw Myat Soe (wife- Wei Wei Lay) Col Thein Nyunt Progress of Border Areas & National Races & Development Affairs Kyin Khaing Maj-Gen Aung Min Rail Transportation Wai Wai Thar Brig-Gen Thura Myint Maung Religious Affairs Aung Kyaw Soe (wife- Su Su Sandi), Zin Myint Maung U Thaung Science & Technology May Kyi Sein Brig-Gen Thura Aye Myint Sports Aye Aye Nay Linn Brig-Gen Thein Zaw Both the Ministry of Telecom-munications, Post & Telegraphs and the Ministry of Hotels & Tourism Mu Mu Win Maj-Gen Hla Myint Swe Transport San San Myint DEPUTY MINISTERS Name Ministry Date of birth Spouse Children Grand-children Brig-Gen Khin Maung Agriculture & Irrigation U Ohn Myint Agriculture & Irrigation Thet War Brig-Gen Aung Tun Commerce Brig-Gen Myint Thein Construction Mya Than Brig-Gen Soe Win Maung Culture Myint Myint Wai Brig-Gen Khin Maung Win Defence Maj-Gen Aung Hlaing Defence Soe San U Myo Nyunt Education Col Aung Myo Min Education U Myo Myint Electric Power Brig-Gen Than Htay Energy Col Hla Thein Swe Finance & Revenue U Kyaw Thu Foreign Affairs 15.08.1949 Lei Lei Kyi U Khin Maung Win Foreign Affairs Khin Swe Soe (Director General of Coop Dept.) Khin Swe Win Ko, Myo Zin, Myo Htwe Brig-Gen Tin Naing Thein Forestry Prof. Dr. Mya Oo Health Tin Tin Mya Dr. Tun Tun Oo (26.7.1965), Dr. Mya Thuzar (23.9.1971), Mya Thidar (10.6.1973), Mya Nandar (29.5.1976) Brig-Gen Phone Swe Home Affairs Brig-Gen Aye Myint Kyu Hotels & Tourism Khin Swe Myint U Maung Aung Immigration & Population Brig-Gen Thein Tun Industry 1 Brig-Gen Kyaw Win Industry 1 Lt-Col Khin Maung Kyaw Industry 2 Mi Mi Wai Brig-Gen Aung Thein Information Tin Tin Nwe U Thein Sein Information Khin Khin Wai Thein Aung Thaw (wife- Su Su Cho) Brig-Gen Win Sein Labour U Aung Thein Livestock & Fisheries U Myint Thein Mines Khin May San Col Tin Ngwe Progress of Border Areas & National Races & Development Affairs Brig-Gen Than Tun Progress of Border Areas & National Races & Development Affairs May Than Tun (25.06.1970) husband: Ye Htun Myat Thura U Thaung Lwin Rail Transportation Brig-Gen Thura Aung Ko Religious Affairs Myint Myint Yee U Nyi Hla Nge Science & Technology Dr. Chan Nyein Science & Technology Brig-Gen Kyaw Myint Social Welfare, Relief & Resettlement Khin Aye Brig-Gen Maung Maung Sports U Pe Than Both the Ministry of Transport and the Ministry of Rail Transportation Cho Cho Tun Col Nyan Tun Aung Transport FORMER MEMBERS OF GOVERNMENT Name Function Date of birth Spouse Children Grand-children Vice Admiral Maung Maung Khin Deputy Prime Minister 23.11.1929 Lt-Gen Tin Tun Deputy Prime Minister 28.03.1930 Lt-Gen Tin Hla Deputy Prime Minister and Minister for Military Affairs and Quartermaster General U Ko Lay Minister at the PM's Office Khin Khin San Min, Than Han, Khin Thida (husband: Zaw Htun Oo 2nd Secretary, Son of late Sec 2 Lt-Gen Tin Oo) U Aung San Minister for Cooperatives U Win Sein Minister for Culture 10.10.1940 Kyaukkyi U Khin Maung Thein Minister for Finance & Revenue Su Su Thein Daywar Thein (25.12.1960), Thawdar Thein (06.03.1958), Maung Maung Thein (23.10.1963), Khin Yadana Thein (06.05.1968), Marlar Thein (25.02.1965), Hnwe Thida Thein (28.07.1966) Maj-Gen Ket Sein Minister for Health Yin Yin Myint U Saw Tun Minister for Immigration & Population Col Thaik Tun Deputy Minister for Forestry Nwe Nwe Kyi Myo Win Thaik, Khin Sandar Tun, Khin Nge Nge Tun, Khin Aye Shwe Zin Tun Brig-Gen D O Abel Minister at the SPDC Chairman's Office Khin Thein Mu U Pan Aung Minister at the PM's Office Nyunt Nyunt Lwin Lt-Gen Tin Ngwe Minister for Cooperatives Khin Hla Lt-Gen Min Thein Minister at the SPDC Chairman's Office Khin Than Myint U Aung Khin Minister for Religious Affairs Yin Yin Nyunt U Hset Maung Deputy Minister at the SPDC Chairman's Office May Khin Kyi Set Aung U Tin Tun Deputy Minister for Energy Brig-Gen Than Tun Deputy Minister for Finance & Revenue U Soe Nyunt Deputy Minister for Culture U Kyaw Tin Deputy Minister for Development of Border Areas & National Races U Hlaing Win Deputy Minister for Social Welfare, Relief & Resettlement U Aung Phone Minister for Forestry 20.11.1939 Khin Sitt Aye (14.9.1943) Sitt Thwe Aung (10.7.1977) wife- Thin Zar Tun, Sitt Thaing Aung (13.11.1971) OTHER TOURISM RELATED APPOINTMENTS Name Function Date of birth Spouse Children Grand-children Lt-Col (Retd.) Khin Maung Latt Director General at Hotels & Tourism Directorate Win Kyi Tun Min Latt (06.02.1969) Nyan Min Latt (29.4.1997), Shane Min Latt (10.5.2000) Capt. (Retd.) Htay Aung Managing Director at Myanmar Hotels and Tourism Services MINISTRY OF DEFENCE SENIOR OFFICERS Name Function Date of birth Spouse Children Grand-children Rear Admiral Soe Thein Commander-in-Chief (Navy) Khin Aye Kyi Lt-Gen Myat Hein Commander-in-Chief (Air) Htwe Htwe Nyunt Capt Nyan Tun Chief of Staff (Navy) Brig-Gen Hla Shwe Deputy Adjutant General Col Khin Soe Deputy Adjutant General Maj-Gen Soe Maung Judge Advocate General Brig-Gen Thein Htaik Inspector General Maj-Gen Saw Hla Provost Marshal Col Sein Lin Director of Ordnance Brig-Gen Kyi Win Director of Artillery & Armour Brig-Gen Than Sein C.O. Defence Services Hospital Rosy Mya Than Brig-Gen Win Hlaing Director of Procurement Maj-Gen Khin Aung Myint Director of Public Relations & Psychological Warfare Maj-Gen Moe Hein Commandant, National Defence College Brig-Gen Than Maung Director of Peoples' Militia & Frontier Forces Brig-Gen Aung Myint Director of Signals Brig-Gen Than Htay Director of Supply & Transport Brig-Gen Khin Maung Tint Director of Security Printing Works Maj-Gen Hsan Hsint Military Appointments General 1951 Khin Ma Lay Okkar San Sint Maj-Gen Win Myint Deputy Chief of Armed Forces Training Maj-Gen Aung Kyi Deputy Chief of Armed Forces Training Thet Thet Swe Brig-Gen Nyan Win Deputy Chief of Armed Forces Training MEMBERS OF THE OFFICE OF THE CHIEF OF MILITARY INTELLIGENCE (OCMI) Name Function Date of birth Spouse Children Grand-children Maj-Gen Kyaw Win Vice Chief of Military Intelligence Brig-Gen Myint Aung Zaw Administration Brig-Gen Hla Aung Training Brig-Gen Thein Swe International Relations Sonny Myat Swe (wife- Yamin Htin Aung) Brig-Gen Kyaw Han Science & Technology Brig-Gen Than Tun Politics & Counter Intelligence Col Hla Min Deputy Col Tin Hla Deputy Brig-Gen Myint Zaw Border Security & Intelligence Brig-Gen Kyaw Thein Ethnic Nationalities & Ceasefire Groups, Drugs Suppression and Naval and Air Intelligence Col San Pwint Deputy Head of Department MILITARY OFFICERS RUNNING PRISONS AND POLICE Name Function Date of birth Spouse Children Grand-children Col Ba Myint Director General of the Prisons Dept. (Ministry of Home Affairs) UNION SOLIDARITY AND DEVELOPMENT ASSOCIATION (USDA) Name Function Date of birth Spouse Children Grand-children Brig-Gen Aung Thein Lin Mayor & Chairman of the Yangon City Development Committee (Secretary) Khin San Nwe Thidar Myo Col Maung Par Vice Mayor of YCDC (CEC Member) Khin Nyunt Myaing Naing Win Par PERSONS WHO BENEFIT FROM GOVERNMENT ECONOMIC POLICIES Name Business Date of birth Spouse Children Grand-children U Khin Shwe Zaykabar Co. 21.01.1952 San San Kywe Zay Zin Latt (24.03.1981) husband: Toe Naing Mann, Zay Thiha (01.01.1977) U Aung Ko Win (a) Saya Kyaung Kanbawza Bank Nan Than Htwe U Aik Tun Asia Wealth Bank and Olympic Co. 21.10.1948 Than Win (03.12.1948) Sandar Htun (23.08.1974), Aung Zaw Naing (01.09.1973), Mi Mi Khaing (17.06.1976) U Tun Myint Naing (a) Steven Law Asia World Co. Ng Seng Hong U Htay Myint Yuzana Co. 06.02.1955 Aye Aye Maw (17.11.1957) Eve Eve Htay Myint (12.06.1977), Zay Chi Htay (17.02.1981) U Tayza Htoo Trading Co. 18.07.1964 Thidar Zaw (24.02.1964) Pye Phyo Tayza (29.01.1987), Htoo Htet Tayza (24.01.1993), Htoo Htwe Tayza (14.09.1996) U Kyaw Win Shwe Thanlwin Trading Co. U Win Aung Dagon International 30.09.1953 Moe Mya Mya (28.08.1958), Yangon Ei Hnin Pwint (a) Christabelle Aung (22.02.1981), Thurane Aung (a) Christopher Aung (23.07.1982), Ei Hnin Khin (a) Christina Aung (18.12.1983) STATE ECONOMIC ENTERPRISES Name Function Date of birth Spouse Children Grand-children Col Myint Aung MD at Myawaddy Trading Co. Col Myo Myint MD Bandoola Transportation Co. Col (Retd) Thant Zin MD at Myanmar Land and Development Maj Hla Kyaw Director at Myawaddy Advertising Enterprises Col Aung San MD at Hsinmin Cement Plant Construction Project Col Ye Htut Myanmar Economic Corporation